DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “wherein the solution is formed such that the vessel formed by the dehydrating is configured to degrade under at least some environmental conditions to an extent of at least about 60% in less than a year” in lines 1-3.  It is unclear what is meant by the phrase “at least some environmental conditions” in the context of the claim.  Additionally, it is unclear what the phrase “an extent of at least about 60% in less than a year” means in the context of environmental conditions or degradation.
Claim 9 recites the limitation “wherein the solution is formed such that the straw formed by the dehydrating is configured to degrade under at least some environmental conditions to an extent of at least about 60% in less than a year” in lines 1-3.  It is unclear what is meant by the phrase “at least some environmental conditions” in the context of the claim.  Additionally, it is unclear what the phrase “an extent of at least about 60% in less than a year” means in the context of environmental conditions or degradation.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Briganti et al. US 2016/0324207 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claim 1, Briganti et al. discloses a process for making an edible vessel (‘207, Paragraph [0002]) comprising forming a solution comprising a hydrocolloid, water, and at least one additional ingredient (sugar) (‘207, Paragraph [0045]).  The solution is introduced into a mold comprising an inner form (first part of the mold) and an outer form (second part of the mold) (‘207, Paragraph [0048]).  The hydrocolloids are allowed to set (‘207, Paragraph [0047]).  The edible vessel (cups) are demolded and then dehydrated (‘207, Paragraph [0054]).
Briganti et al. is silent regarding the dehydrating step involving removing at least one of the one or more outer forms after the hydrcolloid has set, dehydrating the hydrocolloid while on the inner form to form the vessel after removing the at least one of the one or more outer forms, and removing the vessel from the inner form after the dehydrating.  However, the dehydration of the solution introduced into the mold being done by removing the outer form of the mold and then dehydrating the hydrocolloid while on the inner form of the mold does not provide any additional functionality above what is disclosed by the prior art.  If it were considered desirable for any reason to obtain access to any parts of the mold to which the solution is applied, it would be obvious to make the different parts of the mold to be removable for that purposes in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).  The prior art of Briganti et al. already teaches placing the solution into a mold and demolding the vessel and dehydrating the vessel.  The recitation of the claimed step of first removing at least one of the one or more outer forms and then dehydrating the hydrocolloid while on the inner form does not provide any additional functionality with respect to the dehydrating step and would therefore be an obvious variant of the prior art dehydration step.  Furthermore, a process of making an edible vessel comprising introducing a solution into a mold and allowing the hydrocolloids to set and then the edible vessel is demolded and then dehydrated is held to render prima facie obvious claims directed to a process of making an edible vessel by reversing the ode rot the prior art process steps in view of Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (MPEP § 2144.04.IV.C.).
Regarding Claims 2-4, Briganti et al. discloses the solution comprising 1% to 10% mass percentage of hydrocolloids (‘207, Paragraph [0045]), which does not overlap the solution having the claimed hydrocolloid weight percent amount of about 15% to about 98% by weight of the hydrocolloid or about 25% to about 80% by weight of the hydrocolloid or about 45% to about 60% by weight of the hydrocolloid.  However, Briganti et al. discloses the edible material being made with various concentrations of water and hydrocolloids to produce a material with various flexibility, hardness, or other textures (‘207, Paragraph [0045]).  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the concentration or amount of hydrocolloid in the starting solution based upon the desired degree of flexibility or hardness.
Regarding Claim 5, Briganti et al. discloses the mold being constructed and arranged so that the vessel formed by the dehydrating is a cup (‘207, Paragraph [0048]).
Regarding Claim 6, Briganti et al. discloses the mold being constructed and arranged so that the vessel formed by the dehydrating is a drinking straw (‘207, Paragraphs [0041] and [0062]).
Regarding Claim 7, the limitations “wherein the solution is formed such that the vessel formed by the dehydrating is configured to degrade under at least some environmental conditions to an extent of at least about 60% in less than a year” are rejected as being unclear as enumerated in the rejections under 35 USC 112(b) above.  These limitations are also limitations regarding the properties of the claimed solution.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since the prior art of Briganti et al. teaches using a solution made of the same materials as claimed of a hydrocolloid, water, and at least one additional ingredient, one of ordinary skill in the art would expect the solution of Briganti et al. to behave in the same manner and have the same properties as claimed, i.e. the solution is formed such that the vessel formed by the dehydrating is configured to degrade under at least some environmental conditions to an extent of at least about 60% in less than a year.
Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Juvina et al. US 2018/0192803 (cited on Information Disclosure Statement filed January 18, 2022) in view of Weiss et al. US 2006/0286214 (cited on Information Disclosure Statement filed January 18, 2022) and Renn US 2007/0292643 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claim 8, Juvina et al. discloses a process of making an edible straw (‘803, Paragraph [0003]) wherein the process comprises the steps of forming a solution comprising an alginate (‘803, Paragraph [0080]), a plasticizer, and water (‘803, Table, Paragraph [0040]).  The solution is cooled (cold moisturizing) to form a chilled solid structure (‘803, Paragraph [0112]-[0116]).  The chilled solid structure is then extruded (‘803, Paragraph [0068]).  The chilled solid structure is dehydrated (dried) after extrusion (‘803, Paragraph [0072]) to form the straw.
Juvina is silent regarding the extrusion occurring around a mandrel, placing the mandrel with the extruded solid structure into a cross linking solution, rinsing the cross linking solution from the mandrel and extruded solid structure, and removing the straw from the mandrel.
Weiss et al. discloses a method of making an edible utensil comprising a step of wrapping a layer of fruit film around a mandrel to produce a tubular sleeve (‘214, FIG. 4) (‘214, Paragraphs [0013] and [0039]) wherein the edible utensil is an edible drinking straw (‘214, Paragraph [0011]).
Both Juvina and Weiss et al. are directed towards the same field of endeavor of methods of making edible drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Juvina and conduct the extrusion around a mandrel wherein the straw is removed from the mandrel after manufacturing since Weiss et al. teaches that it was known in the edible drinking straw art to make edible drinking straws by wrapping edible material around a mandrel.
Further regarding Claim 8, Juvina modified with Weiss et al. is silent regarding placing the mandrel with the edible material into a cross linking solution and rinsing the cross linking solution from the mandrel and extruded solid structure.
Renn discloses a biodegradable drinking straw (‘643, Paragraph [0018]) comprising a calcium alginate (‘643, Paragraph [0014]), which reads on the alginate being crosslinked with a Ca2+ ion.
Both Juvina and Renn are directed towards the same field of endeavor of methods of making drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juvina and place the mandrel with the edible material into a cross linking solution and rinse the cross linking solution from the mandrel and extruded solid structure since Renn teaches it was known in the drinking straw art to make a drinking straw.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Regarding Claim 9, the limitations “wherein the solution is formed such that the straw formed by the dehydrating is configured to degrade under at least some environmental conditions to an extent of at least about 60% in less than a year” are rejected as being unclear as enumerated in the rejections under 35 USC 112(b) above.  These limitations are also limitations regarding the properties of the claimed solution.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since the prior art of Briganti et al. teaches using a solution made of the same materials as claimed of an alginate, a plasticizer, and water, one of ordinary skill in the art would expect the solution of Briganti et al. to behave in the same manner and have the same properties as claimed, i.e. the solution is formed such that the straw formed by the dehydrating is configured to degrade under at least some environmental conditions to an extent of at least about 60% in less than a year.
Regarding Claims 10-11, Juvina et al. discloses using a stabilizing/thickening agent in the construction of the edible straw (‘803, Paragraph [0045]) wherein the stabilizing agent is an alginate (‘803, Paragraph [0080]).  Juvina et al. is silent regarding the amount of stabilizing agent being about 20% to about 90% by weight or about 30% to about 65% by weight.
Weiss et al. discloses using approximately 40% of a thickening agent of pectin (‘214, Paragraph [0028]), which falls within the claimed percent weight of thickening agent of about 20% to about 90% or about 30% to about 65% by weight of thickening agent.
Both Juvina et al. and Weiss et al. are directed towards the same field of endeavor of edible straws comprising a stabilizing/thickening agent.  It would have been obvious to one of ordinary skill in the art to modify the amount of stabilizing/thickening agent used in making the edible drinking straw of Juvina et al. to be approximately 40% of a thickening agent as taught by Weiss et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claims 13-14, Renn discloses the cross linking solution cross links the alginate with a 2+ metal cation (calcium) (‘643, Paragraphs [0014] and [0060]).
Regarding Claim 15, Juvina discloses the plasticizer comprising glycerin (‘803, Paragraph [0041]) and sorbitol (‘803, Paragraph [0081]).
Regarding Claim 16, Juvina discloses the plasticizer comprising glycerin (‘803, Paragraphs [0041] and [0081]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Juvina et al. US 2018/0192803 (cited on Information Disclosure Statement filed January 18, 2022) in view of Weiss et al. US 2006/0286214 (cited on Information Disclosure Statement filed January 18, 2022) and Renn US 2007/0292643 (cited on Information Disclosure Statement filed January 18, 2022) as applied to claim 8 above in further view of Melvik et al. US 2006/0159823 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claim 12, Juvina modified with Weiss et al. and Renn is silent regarding the alginate comprising a high G-block alginate.
Melvik et al. discloses an edible vessel comprising an alginate (‘823, Paragraph [0061]) comprising a high G block alginate (gluronic acid) (‘823, Paragraphs [0041] and [0086]).
Both Juvina et al. and Melvik et al. are directed towards the same field of endeavor of drinking vessels made of alginate.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible vessel of Juvina et al. and construct the edible vessel from a high G block alginate of gluronic acid since Melvik et al. teaches that it was known and conventional to utilize a high G block alginate in the construction of an edible vessel.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Melvik et al. teaches that there was known utility in constructing edible vessels out of a high G block alginate.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Juvina et al. US 2018/0192803 (cited on Information Disclosure Statement filed January 18, 2022) in view of Weiss et al. US 2006/0286214 (cited on Information Disclosure Statement filed January 18, 2022) and Renn US 2007/0292643 (cited on Information Disclosure Statement filed January 18, 2022) as applied to claim 8 above in further view of Chen et al. US 2004/0109932 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claims 17-18, Juvina et al. discloses incorporating a plasticizing/humectant agent to prevent the tube from breaking apart when extruded or dried (‘803, Paragraph [0036]).  However, Juvina et al. is silent regarding the plasticizer being present in the straw in an amount of from about 5% to about 60% by weight of about 25% to about 65% by weight.
Chen et al. discloses a drinking straw comprising a plasticizer of about 0 to about 30 weight percent wherein the plasticizer is glycerin, sorbitol, miltitol, mannitol, and mixtures thereof (‘932, Paragraph [0007]) wherein the plasticizer is used to increase the flexibility of the coating to prevent cracking after cooling (‘932, Paragraph [0031]).  The disclosure of the plasticizer being about 0 to about 30 weight percent falls within the claimed plasticizer weight range of about 5% to about 60% by weight or about 25% to about 65% by weight.
Both Juvina et al. and Chen et al. are directed towards the same field of endeavor of straws incorporating a plasticizer/humectant agent.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of plasticizer present in the straw of Juvina et al. to be about 0 to about 30 weight percent, which overlaps the claimed plasticizer weight percent since where claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art at the time of the invention would adjust the amount of plasticizer used in the construction of the drinking straw based upon the degree of flexibility desired (‘932, Paragraph [0031]).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Juvina et al. US 2018/0192803 (cited on Information Disclosure Statement filed January 18, 2022) in view of Weiss et al. US 2006/0286214 (cited on Information Disclosure Statement filed January 18, 2022) and Renn US 2007/0292643 (cited on Information Disclosure Statement filed January 18, 2022) as applied to claim 8 above in further view of Weiss et al. US 2004/0013772 (cited on Information Disclosure Statement filed January 18, 2022).
Regarding Claims 17-19, Juvina discloses incorporating a plasticizing/humectant agent to prevent the tube from breaking apart when extruded or dried (‘803, Paragraph [0036]).  However, Juvina et al. modified with Weiss et al. and Renn is silent regarding the plasticizer being present in the straw in an amount of from about 5% to about 60% by weight or about 25% to about 65% by weight or form about 40% to about 60% by weight.
Weiss et al. discloses an edible drinking straw (‘772, Paragraph [0008]) comprising a humectant added at higher concentrations to impart greater flexibility to the edible straw (‘772, Paragraph [0009]) and the amount of humectant may be varied to impart the desired degree of flexibility or rigidity to the drinking straw (‘772, Paragraph [0029]).
Both Juvina et al. and Weiss et al. are directed towards the same field of endeavor of edible drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of plasticizer/humectant added to the edible drinking straw since Weiss et al. teaches that the amount of humectant affects the degree of flexibility and rigidity to the edible drinking straw.  One of ordinary skill in the art would adjust the amount of humectant imparted to the drinking straw based upon the desired flexibility and rigidity of the drinking straw.

Response to Arguments
Examiner notes that the Drawing Objections, Claim Objections, and the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments with respect to the obviousness rejections under 35 USC 103(a) filed November 7, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks with respect to Claim 1 that Briganti discloses a mixture that is allowed to set within a mold into the shape of a cup wherein the entire mold is removed from the cup and the cup is dehydrated while fully detached from the mold and contends that Briganti does not teach the limitations “after the hydrocolloid has set removing at least one of the one or more outer forms, after removing the at least one of the one or more outer forms, dehydrating the hydrocolloid while on the inner form to form a vessel and after the dehydrating, removing the vessel from the inner form.  Applicant continues that removing the outer mold and dehydrating before removing the inner mold gives the advantage of avoiding deformation of the vessel and maintain the vessel size and shape during dehydration and alleges that the claimed method includes different operations performed in a different order than the prior art wherein the changes result in a method that produces better results.  Applicant continues that In re Dulberg is not relevant to the claims in that In re Dulberg is not analogous to performing different operations in a different order in the method claims in that the order of operations has an alleged clear technical advantage.
Examiner argues that applicant’s allegation that removing the outer mold and dehydrating before removing the inner mold gives the advantage of avoiding deformation of the vessel and maintain the vessel size and shape during dehydration are not supported by any objective data or evidence and are merely arguments of counsel.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Furthermore, a process of making an edible vessel comprising introducing a solution into a mold and allowing the hydrocolloids to set and then the edible vessel is demolded and then dehydrated is held to render prima facie obvious claims directed to a process of making an edible vessel by reversing the ode rot the prior art process steps in view of Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (MPEP § 2144.04.IV.C.).  Therefore, this argument is not found persuasive.
Applicant argues on Page 11 of the Remarks with respect to Claim 8 that the gelatin of Juvina is a gelling agent and not an alginate or a plasticizer and that the step of cold moisturizing the gelatin with water is not cooling a solution comprising an alginate, a plasticizer, and water as required by Claim 8 and that Juvina teaches cooling components of a solution before the solution is formed.
Examiner argues that Juvina teaches incorporating an alginate in the solution (‘803, Paragraph [0080]).  The ingredients of the straw include a gelatin gelling agent and a stabilizer (‘803, Paragraphs [0040]-[0041]) wherein the stabilizer is an alginate (‘803, Paragraph [0080]).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 11-12 of the Remarks with respect to Claim 8 that the process of Weiss is different from extruding a solution around a mandrel as claimed in Claim 8.
Examiner argues Weiss et al. discloses a method of making an edible utensil comprising a step of wrapping a layer of fruit film around a mandrel to produce a tubular sleeve (‘214, FIG. 4) (‘214, Paragraphs [0013] and [0039]) wherein the edible utensil is an edible drinking straw (‘214, Paragraph [0011]).  Both Juvina and Weiss et al. are directed towards the same field of endeavor of methods of making edible drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Juvina and conduct the extrusion around a mandrel wherein the straw is removed from the mandrel after manufacturing since Weiss et al. teaches that it was known in the edible drinking straw art to make edible drinking straws by wrapping edible material around a mandrel.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792